Citation Nr: 0414329	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an inguinal hernia 
(claimed as a groin rupture).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  The veteran had subsequent service in the Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision that denied the 
veteran's claim of service connection for an inguinal hernia.  
It is noted that in November 2000, the veteran withdrew his 
request for a Travel Board hearing; as such, this matter need 
no longer be addressed.  In August 2002, the case was sent to 
the Board's Evidence Development Unit (EDU), to undertake 
evidentiary development.  The Board later remanded the case 
in August 2003 for further RO consideration.  

This case again must be REMANDED to the RO-but this time via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND 

The RO, in its February 2000 rating decision noted that it 
had reviewed the veteran's National Guard enlistment 
examination in November 1977 and subsequent periodic physical 
examinations to May 1989.  These National Guard examinations 
are not, however, contained in the veteran's claims file.  
Copies of these examinations should be associated with the 
claims file.  

It is noted that some but apparently not all of the veteran's 
service medical records are on file.  Repeated attempts to 
secure all of the veteran's service medical records have 
been, thus far, unsuccessful.  There are repeated notations 
in the claims file that the veteran's service medical records 
were forwarded to the Columbia RO by the National Personnel 
Records Center (NPRC) in November 1999; a close examination 
of the claims folder does not reveal any related submissions.  
Verification that there are no remaining service medical 
records or National Guard records, at the RO, must be 
obtained prior to appellate review.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The Columbia RO should be contacted 
and asked to conduct a search for any 
outstanding service medical records or 
National Guard records of the veteran, at 
their facility, to include any service 
medical records submitted by the NPRC in 
November 1999.  Written verification 
should be provided that the search for 
outstanding records was made, as well as 
the outcome of such.

2.  The appropriate State or Federal 
agency should be contacted in order to 
obtain all medical records ( to include 
enlistment and other physical examination 
reports) associated with the veteran's 
U.S. Army National Guard service from 
July 1977 to the present.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an inguinal hernia 
(claimed as a groin rupture).  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




